UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) November 21, 2007 Equity One, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 001-13499 52-1794271 (Commission File Number) (IRS Employer Identification No.) 1600 NE Miami Gardens Drive North Miami Beach, Florida33179 (Address of Principal Executive Offices) (Zip Code) (305) 947-1664 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operation and Financial Condition Item7.01 RegulationFD Disclosure Equity One, Inc., a Maryland corporation (the “Company” or “Equity One”), is providing an updated valuation of its investment property as of September 30, 2007. The valuation was prepared at the request of Gazit-Globe Ltd. (“Gazit”), a significant stockholder in the Company, for use by Gazit in its financial reporting under Israeli GAAP and its planned adoption of International Financial Reporting Standards (“IFRS”). IFRS permits fair value accounting for investment property and property held for sale. Investment property excludes assets classified as construction in progress and land held for development, which are recorded at historical cost under both U.S. Generally Accepted Accounting Principles and IFRS. The Company recently completed an internal third quarter valuation review and has determined that, as of September 30, 2007, the fair value of its investment property was $2,889,519,563 and the fair value of its property held for sale was $69,066,157. The determination of these values required management and the independent appraisers to make significant estimates and assumptions, and the actual values achieved in the event of any property sales transactions may differ from the values incorporated into the fair value determinations shown above. The information contained in this report on Form 8-K shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. November 21, 2007 EQUITY ONE, INC. By: /s/ Gregory R. Andrews Gregory R. Andrews Executive Vice President and Chief Financial Officer 3
